DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grace E. Kim on 3/23/2021.
The application has been amended as follows:
In the abstract:


The invention concerns a method for heat treatment of an austenitic steel of the High Nitrogen Steel or austenitic HNS type, or of an austenitic steel of the High Interstitial Steel or austenitic HIS type, said austenitic HNS or austenitic HIS containing precipitates of nitrides, carbides or carbonitrides of chromium and/or of molybdenum, this method comprising the step which consists, after machining the austenitic HNS or austenitic HIS containing the precipitates, in redissolving the precipitates by bringing the austenitic HNS or austenitic HIS to its austenitizing temperature, then cooling the austenitic HNS or austenitic HIS sufficiently rapidly to avoid the re-formation of precipitates. The invention also concerns different heat treatment methods allowing chromium and/or molybdenum nitride, carbide or carbonitride type precipitates to appear in an austenitic HNS or austenitic HIS. Indeed, the presence of these precipitates in the matrix of the austenitic HNS or austenitic HIS makes machining operations easier by promoting the formation and removal of chips during machining of the components.

In the claims: 
Claim 7. (Currently Amended) A method for heat treatment of an austenitic 
machining the austenitic HNS or austenitic HIS containing the precipitates, 
after the machining, redissolving the precipitates in solution by bringing the austenitic HNS or austenitic HIS to its austenitizing temperature, then cooling the austenitic HNS or austenitic HIS sufficiently rapidly to avoid 
wherein, in order to make chromium and/or molybdenum nitride, carbide or carbonitride precipitates appear in the austenitic HNS or austenitic HIS before machining:
a temperature of the austenitic HNS or austenitic HIS alloy sufficiently slowly for the precipitates to appear in a resulting austenitic HNS or HIS structure, then finally returning the austenitic HNS or austenitic HIS to ambient temperature.

 	Claim 8. (Currently Amended) A method for heat treatment of an austenitic 
machining the austenitic HNS or austenitic HIS containing the precipitates, 
after the machining, redissolving the precipitates in solution by bringing the austenitic HNS or austenitic HIS to its austenitizing temperature, then cooling the austenitic HNS or austenitic HIS sufficiently rapidly to avoid 
wherein, in order to make chromium and/or molybdenum nitride, carbide or carbonitride precipitates appear in the austenitic HNS or austenitic HIS before machining:
providing an austenitic HNS or austenitic HIS alloy which is brought to its austenitizing temperature or sintered at the austenitizing temperature, then subjecting the austenitic HNS or austenitic HIS alloy to a resulting austenitic HNS or austenitic HIS when a temperature reaches a value at which the precipitates appear, maintaining the austenitic HNS or austenitic HIS at this temperature 


machining the austenitic HNS or austenitic HIS containing the precipitates,
after the machining, redissolving the precipitates in solution by bringing the austenitic HNS or austenitic HIS to its austenitizing temperature, then cooling the austenitic HNS or austenitic HIS sufficiently rapidly to avoid 
wherein, in order to make chromium and/or molybdenum nitride, carbide or carbonitride precipitates appear in the austenitic HNS or austenitic HIS before machining:
subjecting an austenitic HNS or austenitic HIS alloy to an austenitizing heat treatment or to a sintering heat treatment at the austenitizing temperature, then quenching the austenitic HNS or austenitic HIS alloy and reheating to a temperature and maintaining at this temperature for a duration such that chromium and/or molybdenum nitride, carbide or carbonitride precipitates appear,
wherein, after quenching and before bringing the austenitic HNS or austenitic HIS to a
temperature and maintaining at this temperature for a duration such that chromium and/or molybdenum nitride, carbide or carbonitride precipitates appear, optionally cold deforming the austenitic HNS or austenitic HIS.

Claim 10. (Currently Amended) The method according to claim 9, consisting of: 
machining the austenitic HNS or austenitic HIS containing the precipitates, 
after the machining, redissolving the precipitates in solution by bringing the austenitic HNS or austenitic HIS to its austenitizing temperature, then cooling the austenitic HNS or austenitic HIS sufficiently rapidly to avoid 
- in the austenitic HNS or austenitic HIS before machining:
subjecting an austenitic HNS or austenitic HIS alloy to an austenitizing heat treatment or to a sintering heat treatment at the austenitizing temperature, then quenching the austenitic HNS or austenitic HIS alloy and reheating to a temperature and maintaining at this temperature for a duration 
such that chromium and/or molybdenum nitride, carbide or carbonitride precipitates appear,
wherein, after quenching and before bringing the austenitic HNS or austenitic HIS to a temperature and maintaining at this temperature for a duration such that chromium and/or molybdenum nitride, carbide or carbonitride precipitates appear, cold deforming the austenitic HNS or austenitic HIS.
Allowable Subject Matter
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 7-10 are allowable for the reasons stated in the Office Action dated 12/10/2020. Examiner notes that claims 7-10 are currently amended to overcome the previous rejections under 35 U.S.C. 112(b) set forth in the Office Action dated 12/10/2020 and to include all of the limitations of the previous base claims and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734